Robinson, C. J.
I dissent. In this case there has not been a fair trial on the merits. There is a question as to whether or not the insurance policy is in evidence. The pleadings are dead wrong. There should be a new trial on amended pleadings and a judgment based on real facts, and not on finespun theories. This court should see that the legal procedure is not made a game of skill and chance, and that a decision for $5,000 does not turn on the skill or adroitness of counsel in the making of stipulations or in anything they may do or leave undone.